Citation Nr: 0820575	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-08 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel










INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1974 to November 1976.  This matter is before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veteran's Claims (Court).  The 
case was initially before the Board on appeal from a March 
2004 rating decision of the Portland, Oregon Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In January 
2007 the Board issued a decision upholding the RO's denial of 
service connection for PTSD.  The veteran appealed that 
decision to the Court.  By an April 2008 Order, the Court 
endorsed a Joint Motion for Remand (Joint Motion) by the 
parties, vacated the January 2007 Board decision, and 
remanded the matter for action consistent with the Joint 
Motion. 

The veteran was represented by a private attorney before the 
Court.  However, by correspondence in April 2008 she revoked 
that attorney's authority to represent her.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The veteran claims that she has PTSD as a result of alleged 
sexual assault by her immediate male "supervisor/NCO" during 
service.  The January 2007 Board decision vacated by the 
Court pursuant to the Joint Motion denied service connection 
for PTSD based on the Board's finding that there was no 
credible supporting evidence of the claimed stressor event in 
service to support a current diagnosis of PTSD.

The Joint Motion endorsed by the Court's April 2008 Order 
notes, in part, that remand was required because the Board 
failed to consider 38 C.F.R. § 3.304(f)(3), which provides 
for specific notification to claimants alleging an 
undocumented personal assault in service concerning the types 
of evidence other than service records which could be 
submitted to corroborate such assault.  In particular, if a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
and tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
See 38 C.F.R. § 3.304(f)(3) (2007).

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), in part, describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In the case at hand, the RO issued a VCAA 
notification letter to the veteran in June 2003.  While this 
letter substantially complied with VCAA notice requirements 
and told the veteran the evidence she needed to submit to 
substantiate a service connection claim, it did not 
specifically inform her of the 38 C.F.R. § 3.304(f)(3) 
special requirements for proving a claim of service 
connection for PTSD based on alleged personal assault 
stressors.  Such notice is necessary for full compliance with 
the Court's mandate per the Joint Motion.  

As noted above, the veteran revoked her attorney's authority 
to represent her in June 2008.  She noted, in part, that she 
had been unable "to receive adequate responses to [her] 
inquires" to her attorney.  It is unclear whether the 
veteran is aware that she may select another representative 
for the purpose of this appeal.  For due process reasons her 
desires in this matter should be clarified prior to any of 
the further development ordered..

Finally, the veteran has not received any notice regarding 
disability ratings or the effective dates of awards (Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)).  The RO will have the 
opportunity to correct such deficiency on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the veteran, 
in writing, clarification of her 
intentions regarding her representation in 
this appeal (to include a completed VA 
Form 21-22, if appropriate).

2.  The RO should issue a letter to the 
veteran providing the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 (b).  In particular, this letter 
should inform the veteran of the 
provisions of 38 C.F.R. § 3.304(f)(3) 
concerning the evidence that can be 
submitted to establish the occurrence of 
the alleged personal assaults, request her 
to submit any pertinent evidence in her 
possession, and request her to either 
submit alternative evidence of the 
personal assaults or provide the 
identifying information and any necessary 
authorization to enable the RO to obtain 
the evidence on her behalf.  In addition, 
the RO should provide the veteran notice 
regarding the rating of disability and 
effective dates of awards in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

3.  The RO should take appropriate steps 
to obtain a copy of any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unable to obtain a 
copy of any pertinent evidence identified 
by the veteran, it should so advise the 
veteran and ask her to provide a copy of 
the outstanding evidence.   The RO should 
also arrange for any further development 
it determines to be warranted, to include 
verifying that the alleged stressor event 
occurred and ordering any examinations 
deemed necessary.  

4.  The RO should then readjudicate the 
claim of service connection for PTSD.  In 
reaching this determination, the RO should 
address any credibility questions raised 
by the record.  These determinations must 
be stated in writing for the record.  If 
the claim remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and afford the 
veteran opportunity to respond.  The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

